DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ribs that vertically movable (the subject matter of claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai US 2018/0178563 (“Tamai”).
 	Regarding claim 1, Tamai disclosed a recording apparatus comprising: 
 	a recording head (23) that performs recording by ejecting liquid onto a medium;  and 
 	an output tray (21) into which the medium on which recording has been performed is outputted, wherein 
 	the output tray has a rib that receives the outputted medium (Figures 2 and 10), 
 	the rib includes a pair of first ribs (34) disposed at an upstream position, the pair of first ribs being elongated in an output direction and protruding in a convex shape (Figure 2), and a pair of second ribs (37) disposed at a downstream position, the pair of second ribs being elongated in the output direction and protruding in a convex shape,
 	the output tray has an upstanding end portion (32a or 36) formed at a downstream end in the output direction, the second rib is formed to be continuous from the end portion (see Figures 3 and 10), and 
 	each of the pair of first ribs and the pair of second ribs are symmetrically arranged to a center in a width direction, which is perpendicular to the output direction of the medium (see at least Figures 2 and 10).  
 	Regarding claim 2, Tamai disclosed an inclined surface is formed on an inner surface of the end portion (seen on 36 and 32a), the pair of second ribs extend from an upstream position relative to the inclined surface to the end portion located downstream relative to the inclined surface (see Figures 10 and 11), and the symmetrical pair of second ribs have outer side surfaces in the width direction, the outer side surfaces extending vertically (Figure 11).  
 	Regarding claim 3, Tamai disclosed the output tray includes a first receiving section (31), and a second receiving section (32) that can be extended from the first receiving section, and the pair of first ribs are formed in the first receiving section, and the pair of second ribs (37) and the inclined surface (32a) are formed in the second receiving section.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai in view of Mokuo et al. US 2018/0007221 (“Mokuo”).
 	Tamai disclosed the limitations of claim 3 but did not teach the third ribs as claimed.  Mokuo teaches a second receiving section has a pair of third ribs that extend from an upstream position to the inclined surface, the pair of third ribs being elongated in the output direction and protruding in a convex shape, the pair of third ribs are symmetrically arranged to a center in a width direction of the medium outputted, and each of the pair of third ribs have an inclined surface on an upstream end see at least Figures 2, 7, and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a similarly situated third set of ribs to reduce the friction of the sheet against the holding surface as it well known in the art.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taketsugu et al. US 11,192,391 teaches a telescoping tray with ribs with a similar structure to the instant claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653